Citation Nr: 0300508	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  02-05 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for hepatitis.

2.  (Entitlement to a higher initial disability rating for 
post-traumatic stress syndrome.)  

(The issue of entitlement to a higher initial disability 
rating for post-traumatic stress syndrome will be the 
subject of a later decision.)


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from August 1966 until July 
1969.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a June 2000 rating decision of 
the Department of Veterans Affairs (VA), Regional Office 
(RO) in Huntington, West Virginia, which denied the 
benefits sought on appeal.

Subsequent to the June 2000 rating action, the veteran's 
claims file has been transferred to Roanoke, Virginia.

The file contains a May 2002 letter from the Disabled 
American Veterans (DAV).  That letter requested that 
veteran's the claims file be forwarded to their 
organization once appropriate action had been taken 
regarding the submittal of his substantive appeal.  A 
letter from the RO to the veteran, also dated May 2002, 
expressed confusion as to why the veteran sent a copy of 
his substantive appeal to DAV.  That letter noted that 
there was no record showing that the veteran had appointed 
DAV as his representative.  The veteran represented 
himself at his hearing before the Undersigned in October 
2002 and the certification of appeal notes no 
representation.  Given the absence of official appointment 
of DAV, or any other veterans' service agency, the veteran 
is considered unrepresented in this appeal.  

Furthermore, the Board is undertaking additional 
development on the issue of entitlement to a higher 
initial disability rating for post-traumatic stress 
syndrome pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903).  After giving the 
veteran notice and reviewing the response to the notice, 
the Board will prepare a separate decision addressing that 
issue.


FINDINGS OF FACT

The medical evidence does not demonstrate that the veteran 
currently has a disability due to hepatitis.

CONCLUSION OF LAW

Hepatitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

The VCAA

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West Supp. 2002).  The legislation has 
eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the appellant and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  

The Board has considered VA's duty to inform the veteran 
of the evidence needed to substantiate his claim and to 
assist him in obtaining the relevant evidence, and finds 
that the provisions of the law and regulation apply to the 
veteran's claim.  The Board further finds that development 
of the issue on appeal has proceeded in accordance with 
the law and regulations. 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).

Duty to Notify

On receipt of a claim for benefits VA will notify the 
veteran of the evidence that is necessary to substantiate 
the claim.  VA will also inform the veteran which 
information and evidence, if any, that he is to provide 
and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  VA will also request 
that the veteran provide any evidence in his possession 
that pertains to the claim.  38 C.F.R. § 3.159; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In the present case, a March 2002 statement of the case 
apprised the veteran of VA's duty to notify and assist 
under the VCAA.  That document specifically discussed the 
division of responsibilities between VA and a claimant in 
obtaining evidence, as set forth in 38 C.F.R. § 3.159.  
Additionally, the March 2002 statement of the case 
informed the appellant of the legal criteria for 
establishing entitlement to service connection.  
Additionally, an earlier letter sent to the veteran in 
June 2001 further explained the type of evidence that the 
veteran was required to submit with respect to his 
hepatitis claim.   

Based on the above, the Board finds that the requirements 
under the VCAA with respect to the duty to notify have 
been satisfied in this case and that no further notice is 
required.

Duty to Assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant 
to the claim; other relevant records pertaining to 
service; VA medical records; and any other relevant 
records held by any other source.  The veteran is also 
required to provide the information necessary to obtain 
this evidence, including authorizations for the release of 
medical records.  In a claim for disability compensation, 
VA will provide a medical examination which includes a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002); 38 C.F.R. § 3.159 (2002).

The Board finds that the RO has provided adequate 
assistance in the development of the veteran's claims.  As 
a result of such assistance, the claims file contains 
service medical records and VA examinations dated August 
1999 and May 2000.  Also of record are VA outpatient 
treatment reports dated from October 1999 to October 2001.  
Finally a transcript of the veteran's October 2002 
personal hearing before the Undersigned is of record.  The 
Board has reviewed the veteran's statements and notes his 
July 2001 mention of treatment at the Walter Reed Army 
Medical Center.  A January 2002 letter from that facility 
indicates that their files failed to locate any records 
pertaining to the veteran.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in 
this appeal and no further development is required to 
comply with the duty to assist the veteran in developing 
the facts pertinent to his hepatitis claim.  Essentially, 
all available evidence that could substantiate the claim 
has been obtained.  

Relevant law and regulations

Service connection

According to the law, service connection is warranted if 
it is shown that a veteran has a disability resulting from 
an injury incurred or a disease contracted in the line of 
duty, or for aggravation of a preexisting injury or 
disease in active military service.  38 U.S.C.A. § 1110 
(West Supp. 2002); 38 C.F.R. § 3.303 (2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that 
the disease was incurred in service.  See 38 C.F.R. § 
3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease 
or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  
Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

That a condition or injury occurred in service alone is 
not enough; there must be a current disability resulting 
from that condition or injury.  See Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 
268, 271 (1997).

Discussion

As previously stated, a successful service connection 
claim will contain the following three elements: (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of 
in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 7 Vet. App. at 341, 346.  As will be 
discussed below, the evidence of record fails to establish 
a current diagnosis of a disability due to hepatitis.  
Therefore, his claim of service connection must fail.

Upon VA examination by VA in May 2000, the veteran 
reported having been treated for hepatitis at Walter Reed 
Hospital in approximately 1967.  He stated that he had no 
recurrent hepatitis over the years.  He had no sequelae to 
date that he could recall.  Liver function studies were 
normal.  The diagnosis was hepatitis, over 30 years ago, 
resolved.  No other evidence of record contradicts that 
finding by showing an active disease process.  An August 
2001 VA outpatient treatment report did note that the 
veteran had the risk factors for hepatitis, but did not 
indicate the presence of any active disease or residual 
disability.  

The Board does not doubt the good faith of the veteran in 
advancing his claim, nor does it doubt his account of an 
episode of hepatitis in service.  Under the law, however, 
the undisputed presence of an injury or disease in service 
is not sufficient by itself to support the grant of 
service connection.  As the United States Court of Appeals 
for Veterans Claims, has found:

Congress specifically limits 
entitlement for service-connected 
disease or injury to cases where such 
incidents have resulted in a 
disability.  See 38 U.S.C. § 1110.  In 
the absence of proof of a present 
disability there can be no valid claim.
  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In summary, inasmuch as the veteran has no current 
diagnosis of active hepatitis, nor any residual 
disability, the preponderance of the evidence is against 
the veteran's claim and service connection for such is not 
warranted.  See Rabideau and Chelte, both supra.   
See also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  
Accordingly, the veteran's claim of service connection for 
hepatitis fails.  The benefit sought on appeal is denied.  


ORDER

Service connection for hepatitis is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

